MITCHELL, Judge.
The petitioners contend that the trial court erred in affirming the Tax Review Board and, thereby, the Secretary of Revenue. They argue that the agreement between them and their son, as set forth in the uncontested findings of fact of the Secretary adopted by the Board, required the recognition as a matter of law of a trust in one lot for the benefit of their son. The petitioners further contend that the establishment of this trust in favor of the son entitled them to reduce the sum they received for their farm by the value of the lot held in trust for the son, and entitled them thereby to pay income tax for 1970 only upon the amount actually paid them as an installment on the total purchase price. They contend this result is required by G.S. 105-142(f)(2), which provides:
“Income from a sale or other disposition of real property . . . for a price exceeding one thousand dollars ($1,000), may be returned on the basis and in the manner prescribed in subdivision (1) [installment payments], provided, however, that such income may be so returned only if in the taxable year of the sale or other disposition there are no payments or the payments (exclusive of evidence of indebtedness of the purchaser which are not readily marketable) do not exceed thirty percent (30%) of the selling price. . . .”
Based upon the admitted facts, it is clear that the petitioners sold their farm for $75,000 in 1970 and received a note for *270$50,000, $10,000 in currency, and either two or three lots of a value of $5,000 apiece. If their agreement with their son created a trust for his benefit in one of the lots, they must be viewed as having received, for purposes of establishing their tax liabilities, $10,000 in currency and two lots worth $10,000. As the total value received by them in that year would amount to less than 30% of the selling price, the statute would permit them to report the income from the sale of their farm on the installment basis and result in a reduction of their tax liability. If, on the other hand, their agreement with their son is not viewed as creating a trust for his benefit, the petitioners received $10,000 in currency and three lots worth $15,000 or 33 73 % of the selling price during the year in question, and the statute is inapplicable. The Secretary adopted the latter view and found the petitioners were not eligible to report the income from the sale of their farm on the installment basis.
We agree with the conclusion of the Secretary, affirmed by the Board and the trial court, that the agreement between the petitioners and their son did not create a trust for the benefit of the son. In support of their contention that a trust was created, the petitioners rely upon the language of their agreement with their son as set forth in an affidavit which was, in substance, incorporated in the Secretary’s findings. The petitioners’ affidavit, as set forth in the record on appeal, indicates that they entered an agreement with their son that: “[I]f the sale of the farm tract was consummated that our son would get one of the three lots, or the sale price of same when and if the potential purchaser (of the farm tract) sold the said lot under the planned agreement. . . .” This language, relied upon by the petitioners, in itself points out the uncertainties involved as to whether there would ever be a sale and, if there was a sale, precisely what property was to constitute the res of the alleged trust. The agreement as set forth in the petitioners’ affidavit merely expressed a vague general intent to make an unspecified gift in the future to their son. Such an intent does not require or support the creation of a trust.
The burden was upon the petitioners to prove the creation and existence of a parol trust on behalf of their son by clear, strong, and convincing proof and not by a mere preponderance of the evidence. 13 Strong, N.C. Index 3d, Trusts, § 17, p. 76. The weight to be given their evidence was a question for the *271Secretary as the finder of fact. See Martin v. Underhill, 265 N.C. 669, 144 S.E. 2d 872 (1965). The Secretary’s conclusions were legitimately drawn from his findings which were supported by the evidence and are not contested. His findings of fact and conclusions were adopted by the Board and affirmed by the trial court. It is a fundamental principle of law that tax assessments are presumed correct. In re Appeal of Amp, Inc., 287 N.C. 547, 215 S.E. 2d 752 (1975). Based upon the evidence and findings in this case, we find the Secretary, the Board and the trial court did not err in concluding that the petitioners had failed to carry their burden of overcoming the presumption.
Further, as pointed out in the decision of the Secretary, the evidence and findings of fact do not indicate that the petitioners manifested any intent to create a trust for the benefit of their son when or after the lots were acquired in August of 1970. The fact that a person declares a trust in property which may be acquired in the future does not automatically create a trust in the property when it is later acquired. However, where one declares a trust in property to be later acquired, and upon or after acquiring the property confirms his prior manifested intent to create the trust or repeatedly manifests such an intent, a trust is then created in the property. Annot., 3 A.L.R. 3d 1430 (1965).
The record does not indicate that the petitioners manifested an intent to create a trust upon or after acquiring the property in question or repeatedly manifested such an intent. The Secretary properly concluded, therefore, that a parol trust had not been established and that the petitioners were not entitled to report income from the sale of their farm on an installment basis pursuant to G.S. 105-142(f)(2). Therefore, the Board correctly affirmed the Secretary’s decision.
The judgment of the trial court affirming the decision of the Board was without error and is
Affirmed.
Judges Parker and Hedrick concur.